      Case 2:17-cr-00037-FB-PMW Document 630 Filed 10/01/19 Page 1 of 11



JOHN W. HUBER, United States Attorney (#7226)
AARON B. CLARK, Assistant United States Attorney (#15404)
RUTH J. HACKFORD-PEER, Assistant United States Attorney (#15049)
TYLER MURRAY, Assistant United States Attorney (#10308)
Attorneys for the United States of America
111 South Main, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682


                         IN THE UNITED STATES DISTRICT COURT

                    DISTRICT OF UTAH, CENTRAL DIVISION
______________________________________________________________________________

 UNITED STATES OF AMERICA,                      :    Case No. 2:17-CR-00037

                        Plaintiff,              :    UNITED STATES’ OPPOSITION TO
                                                     DEFENDANT’S AMENDED MOTION TO
        v.                                      :    REVOKE DETENTION ORDER, STAY
                                                     ORDER, AND RELEASE DEFENDANT
 CLAUD R. KOERBER,                              :
                                                     Judge Frederic Block
                        Defendant.              :    Magistrate Judge Paul M. Warner




       In his latest filing—an 84 page missive—Koerber seeks to revoke Magistrate Judge

Warner’s detention order, stay said order, and be immediately released from incarceration. This

filing is little more than a rehash of his previous filings seeking similar relief. See, Defendant’s

Motion for Reconsideration of Detention Order, Docket No. 612. In doing so, Koerber alleges

that prosecutors held “a reckless disregard for the truth,” that the “core allegations relied upon by

the government and by Magistrate Judge Warner – are meritless and that “Mr. Koerber did not

violate his release conditions.” Docket no. 629, at iii. Largely ignored in the recent filing is the

fact that Koerber was convicted of fifteen counts of wire fraud, money laundering, and securities

fraud because he orchestrated one of the largest Ponzi schemes Utah has ever known. Koerber
        Case 2:17-cr-00037-FB-PMW Document 630 Filed 10/01/19 Page 2 of 11



previously had the most permissive release conditions available—all Koerber had to do to remain

out on release was to conform his conduct to the criminal law—and yet he was unable to do even

that.

         The key to this detention decision sits dispositively on the appropriate standard of review.

Because Koerber had been convicted of federal crimes and was awaiting sentencing, the United

States needed only to prove a supervised release violation by “probable cause” (18 U.S.C. § 3148)

and upon such finding, the burden shifted to Koerber to prove by “clear and convincing evidence”

that he was not a danger if released. (18 U.S.C. § 3143). 1

         The Court needed only to find “probable cause” that Koerber committed a supervised

release violation—a violation of federal, state, or local law—and upon that finding, a presumption

of detention arises and the defendant must show by “clear and convincing” evidence that he is not

a danger to society in order for him to be released. Judge Warner applied the correct statutes and

standards of review at the May 31, 2019 hearing, determined that there was probable cause to



         1
          Koerber argues the applicable statute is 18 U.S.C. § 3142 and therefore argues that the
United States must prove by clear and convincing evidence that Koerber is a danger to a person or
the community. Koerber argues that the “clear and convincing” standard under § 3143 applies
only to the window right after conviction and claims that after agreeing to Koerber’s release last
September, the United States lost the ability to benefit under the § 3143 standard. This argument
does not have merit as § 3143 deals with detention the entire period “after conviction but before
sentencing.” U.S. v. Johnson, 399 F.3d 1299 (11th Cir. 2005). United States v. Rubashkin
explains,
                [T]he presumption in 18 U.S.C. § 3143(a), which governs a defendant’s
        release or detention after trial and before sentencing, favors detention. . . As a result,
        a convicted person awaiting sentence is no longer entitled to a presumption of
        innocence or presumptively entitled to his freedom. A defendant carries the burden
        to show by clear and convincing evidence that he or she is not likely to flee if
        released upon suitable conditions.

2009 WL 4061646, at *1 (N.D. Iowa, Nov. 20, 2009) (unpublished) (citations omitted).
See also U.S. v. Harris, 2019 WL 178641 at *1 (D. Hawaii, Jan. 11, 2019) (applying clear
and convincing standard) (slip copy).

                                                  2
       Case 2:17-cr-00037-FB-PMW Document 630 Filed 10/01/19 Page 3 of 11



believe Koerber had violated supervision, and then detained Koerber. Koerber argues that the May

31, 2019, detention runs afoul of comments Judge Block made at a May 7, 2018, hearing, but that

is incorrect. 2

        Judge Warner conducted a bifurcated evidentiary hearing. He first heard evidence of the

supervised release violation under 18 U.S.C. § 3148, and only upon finding that there was a

violation did he move to 18 U.S.C. § 3143 to determine whether Koerber could be released. Judge

Warner’s findings are sound and should not be upended. This Court has everything it needs in the

record to review de novo the finding by Judge Warner that there was “probable cause” to find that

Koerber violated supervised release and further, that Koerber was unable to prove by “clear and

convincing” evidence that he would not be a financial danger to the community.

                                       RELEVANT FACTS

        Koerber, under the name C.R. “Rick” Franklin, and under the business name Corvus

Administration and Management, acted as a litigation consultant and law clerk for J. Morgan




2
        Nothing said at the May 7, 2018 hearing limits the Court’s authority to detain Koerber. At
the May 7, 2018, hearing, Judge Block, denied dismissing the indictment on a statute of limitations
ground. This limitations argument has been rejected twice—by both Judge Shelby and Judge
Block—and the new indictment was timely under either provision of the statute. 18 U.S.C. § 3288
provides:
         “Whenever an indictment or information charging a felony is dismissed for any reason
after the period prescribed by the applicable statute of limitations has expired, a new indictment
may be returned in the appropriate jurisdiction within six calendar months of the date of the
dismissal of the indictment or information, or, in the event of an appeal, within 60 days of the date
the dismissal of the indictment or information becomes final.”
        These are independent grace periods and the United States can utilize either applicable
provision. The superseding indictment was filed both within 6 months of Judge Parrish’s August
25, 2016 dismissal and within 60 days of the time the dismissal became final. The Tenth Circuit
resolved Koerber’s petition for reconsideration en banc, which occurred on December 16, 2016.
The United States returned an indictment on January 18, 2017. Under either provision, the charges
in the indictment are not time barred. Moreover, whether or not Judge Block intended to detain
Koerber pending appeal has no bearing on the instant supervised release violation, nor the Court’s
authority to detain him now.
                                                 3
      Case 2:17-cr-00037-FB-PMW Document 630 Filed 10/01/19 Page 4 of 11



Philpot (“Philpot”) and assisted in the litigation of Fryberger v. Edwards 18 CV 3874. Judgment

of over $4 million was entered against Mr. Philpot’s client in the civil matter. Mr. Philpot and

Koerber had 30 days to file a notice of appeal, and under Oregon Rules, the filing could be done

by commercial delivery service such as UPS or DHL. A “mailbox rule” applied to deliveries by

commercial delivery service. Morgan Philpot testified that the appeal was due March 4th because

the 30th day of the deadline fell on Saturday March 2nd, so the deadline would be bumped to the

next business day. 3

       Corvus was never registered as a commercial delivery service, and in fact, was not

registered with the Utah Division of Corporations on March 2, 2019. 4 When Koerber re-registered

Corvus on March 6, 2019, he did so using the name of “Derrick O’Roebuck” as registered agent

and listed the business purpose as Business administration and management services. 5

       To give the impression that Mr. Philpot had given the notice of appeal to an actual

commercial delivery service, rather than just his law clerk, Koerber created a “dispatch receipt”

purporting to show that Philpot dispatched the appeal notice to Corvus Administration and

Management–acting as a “commercial delivery service”–on March 2, 2019. 6 The delivery was to

be made by “Courier/3-day.” The courier, Maureen Peltier, did not receive the documents to be

delivered until March 8, 2019, days after the appeal deadline had run, and a full 6 days after the

dispatch receipt was purportedly created. 7




3
       U.S. v Koerber, May 31, 2019 Evidentiary Hearing Transcript (hereinafter Hearing
Transcript), at p. 106–107
4
       Id. at p. 20, 125.
5
       Id. at p. 20.
6
       Id. at p. 108.
7
       Id. at p. 121.
                                                4
         Case 2:17-cr-00037-FB-PMW Document 630 Filed 10/01/19 Page 5 of 11



                                                ARGUMENT

    I.       Koerber Committed The Crime of Tampering With Records When He Issued a
             “Dispatch” Receipt dated March 2, 2019, Concealed That the Receipt Was A
             Related-Party Transaction, and Held Corvus Out to be a Commercial Delivery
             Service


          There is a reasonable basis—that is, probable cause—for believing that Koerber committed

a crime when he issued a “dispatch” receipt to Philpot for appeal documents, dated the receipt

March 2, 2019, and then worked with Maureen Peltier who received and delivered the appeal

documents in Oregon on March 8, 2019, days after the appeal deadline in the Oregon matter. Using

the ruse that Corvus was a commercial delivery service, Koerber caused Philpot to certify with the

Oregon Court of Appeals that the notice of appeal was filed “by commercial delivery service,

pursuant to ORS 19.260(1)(B), with proof of dispatch is (sic) attached to this notice of appeal.” 8

          Because Oregon statute allows a document to be considered timely filed when it is

dispatched to a “commercial delivery service,” Koerber drafted a dispatch notice and dated it

March 2, 2019. A close look at the dispatch notice shows that Koerber’s e-mail address is listed

at the top under “client” and Koerber’s initials are written at the bottom to show the dispatch was

“processed” by Corvus. This dispatch notice made the transaction between Philpot and Koerber’s

company Corvus appear to be an arm’s length transaction, and attempted to make it appear that

Corvus was a commercial delivery service, when in reality, Koerber was the legal assistant who

worked on the appeal and the person who was tasked to ensure timely delivery of the appeal

documents.

          Moreover, Philpot paid approximately $500 for Koerber (Corvus) to have Ms. Peltier

deliver the documents, which an actual commercial delivery service could do for approximately



8
          Pre-Hearing Filing, Ex. 1, at p. 3.
                                                   5
      Case 2:17-cr-00037-FB-PMW Document 630 Filed 10/01/19 Page 6 of 11



$50. It was also established at the hearing that Ms. Peltier did not receive the document until

March 8, 2019—several days after the filing deadline. However, when Judge Warner questioned

Philpot about whether Corvus was a commercial delivery service, Philpot informed the Court that

such inquiry was “irrelevant” before finally conceding that Corvus was not generally in the

business of being a commercial delivery service. 9 These facts support the reasonable inference

that Koerber backdated the dispatch receipt to March 2, 2019.

       Koerber’s attempts at an explanation further exposes his deception. For example, Ms.

Peltier claims in her signed declaration that “[t]he documents I received were part of a Corvus

Administration and Management, LLC 3-day delivery, contracted by attorney Morgan Philpot of

Philpot Law, PLLC, on March 2, 2019.” Ms. Peltier leaves the impression she received the

documents on March 2, 2019, but in fact, Mr. Philpot’s testimony at the May 31, 2019 hearing

established that Ms. Peltier received the documents on March 8, 2019 – 6 days after Corvus

“contracted” to deliver them.

       Philpot’s relevant testimony was as follows:

       Mr. Clark       “What day did Ms. Peltier receive this hand delivered notice of appeal?”

       Mr. Philpot     “I believe it was March 8th.” 10

       She further declares that she “marked my initials MP, on the receipt page, which was the

last page of the package of documents, to confirm that [she] had received and completed the

delivery.” According to Koerber, Philpot attached the dispatch receipt to the notice, which he

caused to be filed with the Court.




9
       Id. at p. 124–125.
10
       Id. at p. 121.
                                                6
      Case 2:17-cr-00037-FB-PMW Document 630 Filed 10/01/19 Page 7 of 11



        As evidenced in the signed declaration of Kristi L. Tubbin, the dispatch receipt in the record

came directly from the Peterkin law firm after a man (not a woman) delivered the notice of appeal

to the legal assistant at the firm. 11 The Dispatch Notice that was delivered to the Peterkin law firm

was already initialed prior to delivery, so it could not have been that Ms. Peltier placed her initials

on the receipt to confirm that she had completed the delivery, as she states in her declaration.

        To be clear, Judge Warner found the circumstances around the dispatch notice very odd.

“It’s peculiar in the timing and the methodology, to say the least. I find that explanation strained.

We’re paying over $200 for Mr. Koerber to e-mail documents to Oregon that Mr. Philpot could

have just as easily e-mailed to Ms. Peltier, who, coincidentally, has the same initials as Mr. Philpot.

Just coincidentally.” 12

        Koerber now spends 84 pages attempting to blame everyone but himself for his conduct.

He attempts to create an illusion that he did not attempt to deceive the Oregon Court of Appeals.

But, as Judge Warner found at the evidentiary hearing, “I find the facts as laid out in the paperwork

today merited more weight than the testimony that was presented.” 13 “I listened carefully to the

testimony and, with all due respect, the testimony was, at best, inconsistent at times. And I won’t

comment further on that credibility other than to say that I found the documents, as described by

the government, to be sufficient to meet the burden.” 14        Nothing in Koerber’s newest filing

changes the probable cause determination that Judge Warner made at the evidentiary hearing.

        Koerber never did “dispatch” the appeal documents to Oregon until he apparently e-mailed

them to Maureen Peltier on March 8, 2019, to be delivered. Koerber offered no evidence that the




11
        Pre Hearing Filing, Exhibit 1, ¶ 6.
12
        Hearing Transcript at p. 139.
13
        Id. at p. 164.
14
        Id. at p. 138.
                                                  7
      Case 2:17-cr-00037-FB-PMW Document 630 Filed 10/01/19 Page 8 of 11



appeals documents were already drafted on March 2, 2019, and the reasonable inference is that

they were not.

       Koerber involved himself in this scheme to deceive an Oregon court by drafting a dispatch

receipt that he knew was going to be transmitted to the Oregon Court of Appeal wherein he made

it appear that Corvus was a commercial delivery service when it was not. Koerber also made it

appear that he and Philpot were engaged in an arm’s length transaction when Koerber was both

the “client” and the “commercial delivery service.” Finally, Koerber dated the dispatch receipt

March 2, 2019.

       In reality, Koerber equals Corvus, and Corvus was not a commercial delivery service.

Koerber was both the “client” in the receipt and Corvus, the purported commercial delivery

service. Additionally, Koerber had a history of pushing or missing deadlines. 15 Thus, as stated

previously, it is reasonable to infer that Koerber also backdated the notice of dispatch to March 2,

2019, in an attempt to meet the appeal filing deadline in addition to drafting a receipt that

fundamentally misrepresented the business that Corvus engages in, and creates the false

impression that this is an arm’s length transaction between an attorney and a commercial delivery

service. Everything about this dispatch receipt appears to be fraudulent. It appears as though it

was meant to be deceptive.

       A. There is Probable Cause to Find—And Judge Warner Properly Found—that
          Koerber Committed At Least One Federal, State, or Local Crime.


       There is probable cause to believe Koerber committed the Utah crime of tampering with

records. Utah Code Ann. § 76-6-504 provides that “Any person who, having no privilege to do

so, knowingly falsifies, destroys, removes, or conceals any writing . . . with intent to deceive or



15
       Hearing Transcript, at p. 91.
                                                 8
      Case 2:17-cr-00037-FB-PMW Document 630 Filed 10/01/19 Page 9 of 11



injure any person or to conceal any wrongdoing is guilty of tampering with records.” Koerber

violated Utah Code Ann. § 76-6-504 when he crafted a dispatch receipt, because there is probable

cause to believe that Koerber backdated it. Moreover, even if not backdated, 16 Koerber made the

dispatch receipt appear as if an arm’s length transaction occurred between an attorney and a

commercial delivery service when in reality, Koerber was on both sides of the transaction and

Corvus was not a commercial delivery service.

       Koerber argues that he did not violate the Utah tampering statute § 76-6-504 because the

United States failed to show what constitutes a “writing” or “record” and because the United

States failed to prove Koerber acted with “intent to deceive or injure any person or to conceal any

wrongdoing.”     Utah’s Uniform Commercial Code defines writing as including “printing,

typewriting, or any other intentional reduction to tangible form.” 17 Of course, the dispatch notice

is a “writing”. Moreover, Koerber drafted the dispatch notice with an intent to deceive an Oregon

Court. It is reasonable to infer that Koerber drafted the dispatch notice because he knew proof of

dispatch was required under Oregon rules, and he intended to make Corvus appear to be a

commercial delivery service in order to properly effect the filing, likely because he had already

missed the filing deadline. 18 This is just another example of Koerber elevating perception over

reality and just another example of Koerber’s pattern of deception in this case—and inability to




16
        Koerber argues that Judge Warner did not find probable cause that Koerber backdated the
March 2 receipt. In fact, Judge Warner stated “And I think that that document may or may not
have been backdated. It doesn’t really matter because, as I say, that’s not before me per se, other
than I’ve already found probable cause.” Hearing Transcript, at 163 (emphasis added). While the
finding that Koerber “may or may not” have backdated the receipt is not the standard by which the
United States usually prevails, here, the burden on the United States is “probable cause,” which
Judge Warner found was met.
17
        Utah Code. Ann. § 70A-1a-201.
18
        The evidentiary hearing established that Koerber had a pattern of working up to and until
the deadline and may have missed a filing deadline in the past. Id. at p. 91–92,
                                                 9
     Case 2:17-cr-00037-FB-PMW Document 630 Filed 10/01/19 Page 10 of 11



take responsibility for his wrongdoing. Judge Warner properly found that there is probable cause

to believe Koerber’s deceptive conduct as identified in the May 31 hearing violated Utah’s

tampering with records statute. 19

          B. Koerber Is a Danger to the Community and Should Remain Detained.

          Koerber argues that his release will not pose a danger to the community and offers five

special conditions to ensure the community is protected from Koerber. Given Koerber’s past and

current fraudulent conduct, there is no combination of release conditions that can protect the public

from the danger Koerber poses, and he should, therefore, remain detained pending sentencing and

appeal.

          Dishonest behavior is a hallmark of Koerber’s history and character. 20      For example,

starting around February 2000, Koerber dishonestly raised investor money in Wyoming for a

company called National Business Solutions, LLC (“NBS”). The Wyoming Securities Division

found, among other things, that he failed to inform investors how he would spend their money and

that the financial information he gave to investors “either contained untrue statements of material

fact or omitted to state a material fact,” in violation of Wyoming’s securities laws. After getting

in trouble with the Wyoming division of securities, he moved to Utah where he started the Ponzi

scheme that he was convicted of in September 2018. The United States has previously identified

Koerber as having made untrue statements to a Utah Court as part of his current wife’s previous

divorce. The United States has also previously argued that Koerber has used pseudonyms to




19
        The United States believes that this conduct likely also violated Utah’s Written False
Statement statute (U.C.A. § 76-8-504), Oregon’s Falsifying Business Records Statute (ORS §
165.080), and Oregon’s Contempt statute (ORS § 33.015).
20
        The United States sentencing memorandum provides much more detail and citation support
to these instances of dishonesty but for the Court’s assistance here, provides brief summaries as
support that Koerber remains a danger to the community if released.
                                                 10
     Case 2:17-cr-00037-FB-PMW Document 630 Filed 10/01/19 Page 11 of 11



insulate himself from these criminal charges (now convictions), and has used variations of his

name previously in order to deceive a court. These have all been documented in prior briefing but

this issue is similarly resolved because of the high (and unusual) burden Koerber has to prove that

he is not a danger to the community. Koerber failed to prove by “clear and convincing evidence”

that he is not a danger to the community under 18 U.S.C. § 3143, and thus, cannot be released.

                                        CONCLUSION

       Rick Koerber ran an enormous Ponzi scheme and lied to his investors about how he would

spend their money. His actions resulted in a loss of $45,258,892.09. Now, before being sentenced

for the underlying crime, Koerber continues his pattern of deception and attempted to deceive an

Oregon court in a matter with a 4 million dollar judgment at stake. Koerber is a danger to the

community and should be detained until he is sentenced for securities fraud, wire fraud, and money

laundering.

DATED this 1st day of October, 2019.


                                                     JOHN W. HUBER
                                                     United States Attorney

                                                     /s/ Ruth Hackford-Peer
                                                     TYLER MURRAY
                                                     AARON CLARK
                                                     RUTH HACKFORD-PEER




                                                11
